Citation Nr: 1223720	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-34 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for skin disability, to include as due to herbicide exposure; and if so, whether the claim should be granted.

2.  Entitlement to service connection for bilateral hearing loss (BHL) disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.G.


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that reopened and denied a claim for service connection for skin disability and denied entitlement to service connection for BHL disability and tinnitus.  Jurisdiction over the case was subsequently returned to the RO in Indianapolis, Indiana.

The Veteran and his then fiancée testified at a hearing at the RO before a Decision Review Officer (DRO) in December 2009.  A transcript of the hearing is associated with the claims files. 

The issues of entitlement to service connection for skin disability, BHL disability, and tinnitus are addressed in the Remand that follows the Order section of this decision. 

 
FINDINGS OF FACT

1.  Service connection for skin disability was denied in a September 1972 rating decision that was not appealed. 

2.  Evidence received since the September 1972 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.

CONCLUSION OF LAW

As new and material evidence has been received since the September 1972 decision, the criteria for reopening the claim for service connection for skin disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

The RO appears to have reopened and denied the Veteran's claim for service connection for skin disability in the rating decision on appeal.  Regardless of the RO's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Review of the file shows the RO denied service connection for a skin disability of the scalp in September 1972 based on its determination that the skin disorder present in service was acute and transitory, and had resolved without residuals.  The September 1972 decision was not appealed. 

The evidence of record at the time of the September 1972 decision included service treatment records (STRs) from December 1970, noting that the Veteran was seen for hair loss at the top of his scalp; the Veteran was given a profile allowing hair growth over the spot of missing hair. 

The evidence received since the September 1972 decision includes in pertinent part the transcript of testimony before a DRO by the Veteran and his fiancée in December 2009; a private examination report in September 2009, showing psoriatic lesions on the elbows, knees, buttocks, and lower back; and a May 2010 private surgical pathology consultation report, showing a diagnosis of basal cell carcinoma of the scalp.

The medical evidence added to the record confirms that the Veteran currently has a diagnosis of skin cancer.  Because such evidence (indicating that the post-service presence of a skin disorder of the scalp) was one of the elements not present in September 1971, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for skin disability is granted. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 

The Veteran contends that entitlement to service connection for skin disability is warranted as he believes his skin disability began in service and was caused by his to Agent Orange in service.  

As noted above, STRs from December 1970 note that the Veteran was seen for hair loss at the top of his scalp; the Veteran was given a profile allowing hair growth over the spot of missing hair.  Moreover, the exposure to herbicides or Agent Orange in service is presumed based on his verified Vietnam service.  Finally, the Veteran has a current diagnosis of basal cell carcinoma of the scalp.

The Board notes that the Veteran has not been afforded a VA examination related to his claimed skin disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that the Veteran should be afforded an examination in order to determine the nature and etiology of any skin disorders present during the period of this claim. 

In regard to the claims for service connection for BHL disability and tinnitus, the Board notes that in the October 2011 Supplemental Statement of the Case, the RO stated that "VA treatment records indicate you were diagnosed with high frequency hearing loss in 2008..."  Review of the paper claims file and Virtual VA shows that they contain no VA treatment records.  As these records could be supportive of the Veteran's claims, they should be obtained on remand.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to post-service treatment or examination of the Veteran for any skin, BHL, or tinnitus disabilities, to specifically include VA treatment records.  

2.  Then, the Veteran should be afforded a VA examination by a physician with the appropriate expertise to determine the nature and etiology of all skin disorders present during the period of this claim.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the Veteran's pertinent history, the examiner should provide an opinion with respect to each skin disorder present during the pendency of the claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include the scalp disorder noted during service and the Veteran's presumed exposure to herbicides in service.  For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian.

The supporting rationale for all opinions expressed must be provided.

3.  The RO or the AMC also should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


